guilty of furnishing alcohol to minors, we conclude that the district court
                   did not abuse its discretion by denying the proposed instruction,              see
                   Ouanbengboune v. State, 125 Nev. 763, 774, 220 P.3d 1122, 1129 (2009).
                               Watson further contends that the district court erred by
                   failing to instruct the jury that it was not a crime for Watson to give the
                   minors alcohol because he was their guardian. From the record, it does
                   not appear that Watson proposed such a jury instruction.           See Bonacci v.
                   State, 96 Nev. 894, 899, 620 P.2d 1244, 1247 (1980) (holding that the
                   failure to request an instruction precludes appellate consideration unless
                   there is plain error); see also Green   V.   State, 119 Nev. 542, 545, 80 P.3d 93,
                   95 (2003) ("In conducting plain error review, we must examine whether
                   there was error, whether the error was plain or clear, and whether the
                   error affected the defendant's substantial rights." (internal quotation
                   marks omitted)).
                               In discussing jury instructions, the district court stated:
                               I agree with the discussion we had in chambers
                               where [defense counsel] was saying in closing I
                               would like to be able to argue that since is [sic] he
                               doesn't fall within the ambient [sic] of that
                               statute, I can make the argument that there is no
                               law that's given to the jury that says a parent who
                               gives alcohol to their child is per se guilty of child
                               abuse and neglect. I agree with that. The State
                               still has to meet all of the elements of their child
                               abuse charge.
                   At closing, Watson's counsel argued: "I can tell you and the judge will
                   correct me if I mislead you, it is not illegal, per se, for a parent or guardian
                   to provide alcohol to a child. It's not," As Watson did not propose an
                   instruction but the jury was informed by defense counsel that it was not
                   per se illegal for a guardian to provide alcohol to a minor, we conclude that

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 19474    ce°
                  the district court's failure to sua sponte give the instruction was not plain
                  error."
                              Lastly, Watson claims that counts four through six, all
                  relating to one victim, and counts eight and nine, both relating to another
                  victim, should merge because of the State's theory of liability and the
                  nature of proof. Watson claims that child abuse, through the means of
                  providing excessive alcohol, is a single act under the unit-of-prosecution
                  doctrine affirmed in Jackson v. State, 128 Nev. , 291 P.3d 1274 (2012),
                  and cannot be multiplied by the drink or by the drunken episode. We
                  review a redundancy challenge to multiple convictions for an argued single
                  offense de novo. Id. at , 291 P.3d at 1277. "When a defendant receives
                  multiple convictions based on a single act, this court will reverse
                  redundant convictions that do not comport with legislative intent."     State
                  v. Koseck, 113 Nev. 477, 479, 936 P.2d 836, 837 (1997) (internal quotation
                  marks omitted). The plain language of the statute demonstrates that the
                  unit of prosecution is causing a child to suffer unjustifiable physical pain
                  or mental suffering or placing a child in a situation where the child may
                  suffer physical pain or mental suffering. We are unconvinced by Watson's

                        'To the extent that Watson argues that the district court erred by
                  denying his special verdict form that separated child abuse, neglect, or
                  endangerment into the two theories alleged by the State and therefore
                  violated his right to a unanimous verdict, we conclude that the district
                  court did not abuse its discretion by refusing the special verdict form. See
                  Richardson v. United States, 526 U.S. 813, 817 (1999) (concluding that
                  unanimity in the theory supporting an element of a crime is not necessary,
                  as long as all jurors findS that the element was proved beyond a reasonable
                  doubt); Anderson v. State, 121 Nev. 511, 515, 118 P.3d 184, 186 (2005)
                  (holding that the jury does not need to be unanimous on a particular
                  theory of culpability to sustain a conviction for a single offense).



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1447A    ce
                                                       ash"
                argument that his culpability stems from a single, continuing incident of
                providing excessive alcohol. The victim for counts four to six testified
                about multiple occasions in the months he lived with his foster parent and
                Watson where Watson provided him with alcohol, marijuana, or both. As
                to the victim for counts eight and nine, evidence was presented that
                Watson gave him money for marijuana and alcohol approximately once a
                week during the time he lived with his foster parent and Watson. We
                conclude that these separate occasions do not constitute a single incident
                of child abuse, neglect or endangerment and the district court did not err
                by rejecting Watson's merger argument.
                •             Having considered Watson's contentions and concluded that
                no relief is warranted, we
                              ORDER the judgment of conviction AFFIRMED. 2


                                                 Pitko,,a49        J.
                                         Pickering



                Parraguirre                               Saitta




                      2 The fast track statement fails to comply with NRAP 32(a)(4)
                because it is not double-spaced. The fast track response fails to comply
                with NRAP 32(a)(5) because the footnotes are not in the same size font as
                the body of the brief. Counsel for both parties are cautioned that the
                failure to comply with the briefing requirements in the future may result
                in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
         DE
     NEVADA
                                                     4
10) 1U47,1
                     cc: Hon. Douglas W. Herndon, District Judge
                          Gary A. Modafferi
                          Turco & Draskovich
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                      5
(01 I947A .4414544



                                     4‘'                  '